COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-14-00184-CV


Sunset Hills Homeowners                    §    From the 236th District Court
Association, Inc.
                                           §    of Tarrant County (236-271464-14)

v.                                         §    June 11, 2015

Frank Carroll                              §    Opinion by Justice Gardner



                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that Appellant Sunset Hills Homeowners Association,

Inc. shall pay all of the costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Anne Gardner__________________
                                          Justice Anne Gardner